Citation Nr: 0831856	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  00-20 756	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to herbicide 
exposure.

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to November 
1967.  He died in November 1999.  The appellant is the widow 
of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 2000 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  Because the veteran resided in Florida, the 
RO in St. Petersburg, Florida, assumed the role of agency of 
original jurisdiction (AOJ).

In June 2001, the Board remanded this case for additional 
development that included to request additional treatment 
records and obtain a VA oncologist's opinion as to the 
relationship between the cause of the veteran's death and his 
active duty service.  In April 2007, the United States Court 
of Appeals for Veterans Claims (Court) vacated and remanded a 
March 2005 Board decision denying service connection for the 
cause of the veteran's death and the intertwined issue of DEA 
under Chapter 35, Title 38, United States Code.  Pursuant to 
this remand, the Board remanded this matter to the AOJ in 
October 2007 for additional development in compliance with 
the Court's order.

This case is now returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The veteran died in November 1999; the death certificate 
listed the cause of death as respiratory arrest due to 
bilateral pneumonia due to neutropenia due to metastatic 
colon cancer.

2.  The medical evidence is in equipoise as to whether the 
veteran's metastatic colon cancer leading to his death was 
caused by Agent Orange exposure while in the service.

3.  The appellant is the surviving spouse of a person who 
died of a service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
service connection for the cause of the veteran's death as 
directly due to exposure to herbicides in service is 
established.  38 U.S.C.A. §§ 1101, 1102, 1110, 1310, 5107 
(West 2002 & Supp 2007); 38 C.F.R. §§ 3.1, 3.5, 3.102, 3.303 
(2007), Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 is established.  38 
U.S.C.A. §§ 3501, 3510 (West 2002 & Supp 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Service Connection for Cause of Death

Dependency and Indemnity Compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.  Generally, a veteran's death is service 
connected if it resulted from a disability incurred or 
aggravated in the line of duty in the active military, naval, 
or air service. 38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 
3.1(k), 3.303.

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, such as malignant tumors, are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as cancer, is manifest to 
a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The service-connected disability may be either the principal 
or a contributory cause of death. 38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death. 38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Appellant contends that the veteran's colon cancer, which 
metatastisized and led to his death was caused by his 
exposure to Agent Orange while in Vietnam.  His DD Form 214 
and other service records reflect that he served in combat in 
Vietnam and thus such exposure to Agent Orange is conceded.

The veteran's death certificate reflects that his date of 
death was November [redacted], 1999.  The immediate cause of death was 
respiratory arrest due to or as a consequence of bilateral 
pneumonia, due to or as a consequence of neutropenia, due to 
or as a consequence of metastatic colon cancer.  A review of 
the medical evidence leading to his death is as follows.

Service treatment records revealed no evidence of cancer of 
the colon or elsewhere manifested in service.  The records 
reveal that he was treated for recurrent ear problems and 
also received a combat related gunshot wound of the right 
arm.  He was service-connected for otitis media and gunshot 
wound residuals of the right arm.  VA examinations from 
August 1968 and August 1973 likewise were negative for any 
findings suggestive of cancer.  

There is no history of cancer being manifested until the late 
1990's.  Specifically he is shown to have underwent an 
appendectomy in October 1996 which was complicated by 
appendical abscess and he underwent laporatomy for drainage.  
Thereafter he was seen in June 1997 for progressive abdominal 
pain with a mass in the right lower quadrant shown in the 
computerized tomography (CT scan).  He underwent exploratory 
surgery in June 1997 with excision of cecum and distal ileum 
and excision of abdominal wall mass.  Pathology diagnosed 4 
centimeters of adenocarcinoma with invasion into the 
surrounding fat and an adenocarcinoma mass adherent to the 
abdominal wall.  He had additional surgery in July 1997 for 
metastatic colon cancer, with excisional biopsy of the 
abdominal wall and was also positive for adenocarcinoma.  His 
medical history in the records from July and August 1997 
noted him to be a Vietnam veteran with surgery on the right 
arm and a family history negative for cancer except for a 
maternal aunt who had a cancer that was either unknown or a 
breast cancer.  There was no history of cancer in his 
immediate family.  Post surgery he had radiation therapy for 
several weeks through September 1997 and chemotherapy through 
1997 and 1998.  He underwent further surgery in October 1997 
which included hemicolectomy and further exploratory surgery.  
No residual tumor was shown on pathological evaluation from 
this October 1997 surgery.  

Records from 1998 reflect that he had persistently increasing 
CEA levels but no other clear evidence of recurrent cancer 
through June 1998.  His CEA levels continued to increase and 
in September and October 1998 he was noted to have PET scan 
results showing findings suggestive of tumor recurrence in 
the right lower quadrant.  He started more chemotherapy in 
December 1998.  In January 1999 he had surgery for further 
resection with 1/4 of his small bowel removed and had 
intraperitoneal chemotherapy for recurrent colon cancer and 
had evidence of pulmonary metastasis (METS) on the 
preoperative CT.  Clinical evaluation during the surgery 
showed signs of multiple METS to the liver.  Pathology 
confirmed adenocarcinoma in both the liver and resected 
bowel.  Subsequently, the records reflect that he had 
additional extensive treatment, including further surgery in 
March 1999 for a small bowel obstruction and experimental 
chemotherapy treatment for his metastatic colon cancer with 
METS to the lungs and liver.  However his disease progressed 
and did not respond to treatment.  

On November [redacted], 1999 he was admitted to the emergency room 
with progressive weakness, fever of 101 and respiratory 
distress.  He was noted to have been receiving chemotherapy 
for metastatic cancer.  The impression was neutropenic 
febrile illness with probable sepsis, hypoxemia and 
respiratory failure, metastatic colon cancer.  He continued 
to deteriorate and was put on a respirator, but continued to 
worsen.  He died on the same day.  

The report of a July 2004 VA examination revealed that the 
claims file was reviewed.  The history of the veteran 
indicated that he was said to have contracted colon cancer in 
1996 and had subsequent METS to the lung, respiratory 
insufficiency, bowel obstructions, pneumonia, sepsis and 
leukopenia all related to metastatic liver cancer.  The 
history of treatment shortly before his death was recited in 
detail.  The diagnosis was metastatic colon cancer to both 
the lung and liver.  The acutely preterminal event was sepsis 
and pneumonia related to neutropenia most probably secondary 
to chemotherapy attempts to gain remission of the colon 
cancer.  There was no diabetes and the lung cancer was not a 
primary cancer and to this observer there was no evidence 
that he died of an Agent Orange disease.  There was no 
indication in the report whether the examiner was an 
oncologist.  

The report of a February 2008 VA examination noted that the 
claims file was reviewed and the opinion given was that the 
cause of death was not caused by nor was it a result of any 
service-connected conditions or Agent Orange.  The Agent 
Orange exposure was conceded.  His history of treatment from 
1998 to 1999 for recurrent adenocarcinoma of the colon was 
noted to have been treated with surgery, chemotherapy and 
radiation.  He was diagnosed with METS to the lung and liver 
and was admitted to the hospital in November 1999 where he 
was put on a ventilator and died shortly after admission.  
The cause of death was respiratory failure, and neutropenia 
secondary to chemotherapy treatment of the colon cancer.  The 
neutropenia resulted in sepsis and pneumonia.  The veteran 
was noted to be service-connected for severe gunshot wound to 
the right upper extremity and otitis externa.  The multiple 
medical providers and cancer centers he consulted with 
determined the primary cancer site to be the colon.  His 
respiratory cancer was determined through research to be 
related to Agent Orange, but only as a primary site and not 
as a METS site.  The veteran did not have a primary cancer 
site in his lung.  His colon cancer was not recognized at 
this time as having any Agent Orange connection.  There was 
no relation between his service-connected gunshot wound, 
otitis externa and his cause of death.  His death was not due 
to or related to Agent Orange exposure or due to any of his 
service-connected conditions.  The examiner was an attending 
physician in hematology/oncology.  

The veteran's attorney submitted a medical opinion in July 
2008 from a Dr. Rock, who was Board Certified in both 
internal medicine and oncology.  Dr. Rock reviewed the 
medical information and recited the veteran's history of the 
onset and progression of his disease in detail before 
providing an opinion.  The veteran was noted to have been 
born in December 1947 and was noted to have earned the Purple 
Heart and to have been wounded in Vietnam while serving as a 
rifleman.  His family history was significant for no history 
of cancer.  His seven siblings had no cancer, his mother 
lived to 77 with no cancer and his father died at age 60 of 
an unknown cause.  He was noted to have been diagnosed with 
colon cancer in June 1997 which was treated with surgery and 
radiation therapy.  He had recurrence of the colon cancer in 
October 1998, with chemotherapy done in December 1998 and 
further surgery in March 1999, with the preoperative CT and 
surgical findings revealing that it metastasized to the lungs 
and liver.  He subsequently had additional treatment 
including some experimental treatment for his colon cancer.  
He was noted to have been admitted to the emergency room on 
November [redacted], 1999 with progressive weakness and respiratory 
distress and went into respiratory failure and died that day.  

Dr. Rock reviewed the July 2004 VA examination report where 
the examiner opined that the veteran's lung cancer was not a 
primary lung cancer and to this observer there was no 
evidence of an Agent Orange related exposure disease.  
Further the February 2008 VA examination was noted to also 
contain an opinion that the veteran did not have a primary 
cancer site in his lungs.  The colon cancer was not 
recognized at this time as having an Agent Orange connection.  
Dr. Rock agreed with these examiners that the veteran died 
due to colon cancer and that this cancer does not receive a 
reflexive presumption of service connection via Agent Orange 
exposure.  In other words, correlation between Agent Orange 
exposure and colon cancer was not strong enough that any 
exposure should be presumed to be causative of a cancer that 
occurs any time in the veteran's life.  Thus, in an 
individual case, Agent Orange exposure could still be a 
factor in development of colon cancer particularly if 
exposure level is high.

Based on his review of the veteran's records, training in 
medical oncology and professional experience in tumor 
diagnosis and treatment, the examiner believes it is more 
likely than not that the veteran's colon cancer was due to 
Agent Orange.  The reasons for this conclusion were as 
follows:  First the veteran served as a rifleman in 1967 and 
was presumed to have a relatively heavy exposure to Agent 
Orange.  He was also diagnosed with colon cancer at a 
relatively young age of 49.  He had no confirmed family 
history of cancer in a first degree relative.  Finally Dr. 
Rock stated that while colon cancer is not on the list of 
diseases for which the VA presumes a connection to Agent 
Orange exposure, there persists uncertainty in the conclusion 
that there is no connection between Agent Orange and colon 
cancer among others.  

In summary, the veteran presented with colon cancer in June 
1997.  It is more likely than not that the veteran's military 
service either caused or substantially contributed to the 
development of his cancer.  Dr. Rock concluded that the 
veteran's colon cancer was more likely than not a cancer that 
occurred due to exposure incurred during service.  

Based on a review of the foregoing, the Board finds that 
there is a balance of positive and negative evidence as to 
whether the veteran's terminal colon cancer was caused by his 
exposure to Agent Orange in service.  Although the oncology 
examiner's opinion in the February 2008 VA examination was 
negative and found the cancer to be unrelated to any event in 
service including Agent Orange exposure, as well as unrelated 
to the veteran's service-connected gunshot wounds and otitis 
externa, this opinion is counterbalanced by the private 
oncologist's report of July 2008.  This private opinion as 
detailed above is noted to include review of the pertinent 
records to include the negative opinions from the April 2004 
and February 2008 VA examinations.  The private oncologist 
addressed these negative findings and provided reasoning for 
the opinion that this veteran's colon cancer was likely 
related to Agent Orange exposure, while conceding that not 
all colon cancers in general are caused by such exposure and 
that it is not presumptive.  The private oncologist listed 
several factors including the veteran's age at onset, his 
heavy exposure to Agent Orange and his family history of no 
such cancer in support of the opinion relating the cancer to 
exposure.  

The Board has reviewed the probative evidence of record 
including contentions advanced on appeal.  The veteran served 
in the Republic of Vietnam and Agent Orange exposure is 
presumed.  Dr. Rock has opined, in effect, that the veteran's 
presumed Agent Orange exposure caused a possible increased 
propensity to malignancy.  Thus, the evidence is in relative 
equipoise, and the appellant is entitled to the benefit of 
the doubt.  In sum, based on a balance of the above evidence, 
the Board finds that service-connection is warranted for the 
veteran's death.  See 38 U.S.C.A. § 5107(b).

III. Basic Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510.  Generally, an 
eligible person is a child or surviving spouse of a person 
who died of a service-connected disability; or a child or 
spouse (or surviving spouse) of a person has (or died from) 
permanent, total disability resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a).  In this case, 
given the Board's grant of service connection for the cause 
of the veteran's death, the appellant is the surviving spouse 
of a person who died from a service-connected disability.  
Thus basic entitlement to DEA is established.  





ORDER

Service connection for the cause of the veteran's death is 
granted.

DEA benefits under Chapter 35, Title 38, United States Code 
are granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


